TREG R. TAYLOR
ATTORNEY GENERAL

Cheryl R. Brooking (Alaska Bar No. 9211069)
Senior Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: cheryl.brooking@alaska.gov
Attorney for State of Alaska
                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA,                               )
 Department of Fish and Game                    )
                                                )
               Plaintiff,                       )
                                                )   Case No.: 3:20-cv-00195-SLG
 v.                                             )
                                                )
 FEDERAL SUBSISTENCE BOARD,                     )      UNOPPOSED MOTION TO
 et al.,                                        )     AMEND BRIEFING SCHEDULE
                                                )
               Defendants.                      )
                                                )
               And                              )
                                                )
 ORGANIZED VILLAGE OF KAKE,                     )
                                                )
 Intervenor-Defendant                           )

      The State of Alaska seeks to amend the briefing schedule by extending the

      dates two weeks from those established by Order dated May 19, 2021 (ECF

      46). Counsel for Defendants and Intervenor-Defendants do not oppose. The

      new dates are:

              (1)      Plaintiff’s opening brief shall be filed not later than July 2,


         Case 3:20-cv-00195-SLG Document 47 Filed 06/15/21 Page 1 of 3
    2021.

            (2)    Defendants’ brief in opposition shall be filed not later than July

    30, 2021.

            (3)    Intervenor Organized Village of Kake may file a brief not later

    than August 6, 2021.

            (4)    Plaintiff’s reply brief shall be filed not later than August 27,

    2021.

      All other provisions of the Order dated May 19, 2021 are to be unchanged.



      DATED: June 15, 2021.

                                         TREG R. TAYLOR
                                         ATTORNEY GENERAL


                                         By:    /s/ Cheryl Rawls Brooking
                                                Cheryl Rawls Brooking
                                                Assistant Attorney General
                                                Alaska Bar No. 9211069
                                                Department of Law
                                                1031 West Fourth Avenue, Ste. 200
                                                Anchorage, AK 99501
                                                Phone: (907) 269-5232
                                                Facsimile: (907) 276-3697
                                                Email: cheryl.brooking@alaska.gov
                                                Attorney for State of Alaska




ADF&G v. Federal Subsistence Board                          Case No. 3:20-cv-00195-SLG
Motion to Amend Briefing Schedule                                            Page 2 of 3
        Case 3:20-cv-00195-SLG Document 47 Filed 06/15/21 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will

serve all counsel of record.

                                         /s/ Hannah B. Pothast
                                         Hannah B. Pothast
                                         Law Office Assistant




ADF&G v. Federal Subsistence Board                         Case No. 3:20-cv-00195-SLG
Motion to Amend Briefing Schedule                                           Page 3 of 3
         Case 3:20-cv-00195-SLG Document 47 Filed 06/15/21 Page 3 of 3
